Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter.
“upwardly-opening compartment” is confusing. the specification defined the upwardly-opening compartment being portion 116, fig. 2 which is merely a top wall portion.
“an openable port between and selectively connecting the beads-compartment and the upwardly-opening compartment” is confusing.  Note that the port is an opening surrounded by a solid material.   It is unclear how the port is “selectively connecting” the beads-compartment and the upwardly-opening compartment.

Claims 1, 2, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over DeBerry (3348894) in view of Parker (25347).  DeBerry teaches a rectangular container including a rectangular outer-sidewall,  a rectangular base coupled to the rectangular outer-sidewall, an upwardly-opening compartment (the top at 2) opposite the rectangular base, a beads-compartment 45 beneath the upwardly-opening compartment, a rectangular-opening perforating the rectangular outer-sidewall and opening into the beads-compartment, an openable port (fig. 3) between and selectively connecting the beads-compartment and the upwardly-opening compartment, at least one drawer at 22, a hinged door 48 to open and close the rectangular opening.    DeBerrry meets all claimed limitations except for the the domed lid.   Parker teaches that it is known in the art to provide a domed lid for additional storage (see fig. 5).  It would have been obvious to one of ordinary skill in the art to provide a dome lid as taught by Parker to provide a domed lid closure for enable traveling and to provide additional storage. 
Note that the upwardly-opening compartment as defined is merely a top wall of the container.  the container of DeBerry in view of Parker would inherently has upwardly-opening compartments on to the closure along with removable compartments at g and K in fig. 5.
Regarding claim 6, note the movable portion 97 which can selectively shut the circular aperture.  
Regarding claim 7, note the plug in fig. 2.
Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over  the DeBerry rejection, as set forth above, and further in view of Nelson (4520926).  Elisha teaches that it is known in the art to provide an openable port with a circular aperture and a gasket 23 with one slit 32/31.  It would have been obvious to one of ordinary skill in the art to provide the openable port with a circular aperture and a gasket with one slit as taught by Elisha to provide the desired port structure.  Note the use of gasket for beads is an intended use.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over the DeBerry rejection, as set forth above, and further in view of Zimmer (5603558) or Gould (243443).  Zimmer or Gould teaches that it is known in the art to provide a bar inside a drawer.  It would have been obvious to one of ordinary skill in the art to provide a bar inside a drawer as taught by Zimmer or Gould to enable further sorting of the inside contents and/or to accommodate certain product.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over the DeBerry rejection, as set forth above, and further in view of Xu (CN 201709627 U).  Xi teaches that it is known in the art to provide an organizer with three different sized drawers in fig. 1.  It would have been obvious to one of ordinary skill in the art to provide three different sized drawers in place of the compartments in DeBerry to provide the desired storage arrangement according to the size of the contents and to enable one to access the contents easily.
Claims 8-9, 11-12, and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M MAI whose telephone number is (571)272-4541. The examiner can normally be reached 8am-5pm (Mon-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe Jr. can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TRI M. MAI
Examiner
Art Unit 3733



/TRI M MAI/Examiner, Art Unit 3733